     Case: 1:19-cv-05836 Document #: 19 Filed: 11/26/19 Page 1 of 4 PageID #:88




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION



DOMINIQUE MIRZA and TARA
LUCHETTI, individually and on behalf of all
others similarly situated,
                                                          Case No. 1:19-cv-05836
                   Plaintiff,
                                                          The Honorable Charles P. Kocoras
       v.

IGNITE USA, LLC,

                   Defendant.


     DEFENDANT IGNITE’S UNOPPOSED MOTION FOR LEAVE TO FILE AN
   OVERSIZED MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

       Defendant Ignite USA, LLC (“Ignite”), pursuant to Local Rule 7.1, hereby moves this

Court for leave to file a memorandum of law in support of its Motion to Dismiss in excess of 15

pages. In support of its Motion, Ignite states as follows:

       1.      Plaintiffs filed their original putative class action complaint on August 29, 2019.

Ignite filed a motion to dismiss on October 16, 2019. (Dkt. #16.)

       2.      Plaintiffs filed a First Amended Complaint on October 29, 2019. (Dkt. #17.)

       3.      In addition to re-pleading all of the allegations in the original complaint, Plaintiffs’

First Amended Complaint named an additional class member (purportedly a resident of a New

York state) and asserts two additional counts based on New York state law. In total, Plaintiffs

bring claims against Ignite for breach of implied warranty of merchantability, unjust enrichment,

violations of the Pennsylvania Unfair Trade Practices and Consumer Protection Law (“UTPCPL”),

violations of New York General Business Law (“GBL”).
     Case: 1:19-cv-05836 Document #: 19 Filed: 11/26/19 Page 2 of 4 PageID #:88




       4.      Ignite will be responding to the complaint with a motion to dismiss under Federal

Rule of Civil Procedure 12(b).

       5.      Pursuant to N.D. Ill. Local Rule 7.1, a brief in support of a motion shall not exceed

15 pages without prior approval of the Court. Here, given the many and complex legal issues

presented by Plaintiffs’ putative nationwide class action—including Article III standing, choice of

law, and other issues relating to the scope of different state law statutes—Ignite requires additional

pages in the memorandum to fully and accurately present those issues to the Court in its Rule 12

Motion to Dismiss.

       6.      Accordingly, Ignite respectfully requests leave to file a memorandum in support its

Motion to Dismiss not to exceed 25 pages—inclusive of a table of contents and table of

authorities—to sufficiently address the relevant legal issues. (Ignite anticipates that the text of the

brief, excluding tables, will be approximately 20 pages).

       7.      On November 24, 2019, counsel for Ignite contacted Plaintiff’s counsel to discuss

the relief requested herein, and Plaintiff’s counsel indicated they do not oppose Ignite’s motion.

       Wherefore, Defendant Ignite respectfully requests that the Court grant it leave to file an

oversized memorandum in support of its Motion to Dismiss not to exceed 25 pages.



Dated: November 26, 2019                                       Respectfully submitted,


                                                               /s/ Jeffrey M. Heckendorn
                                                               Joseph J. Krasovec III
                                                               Steven E. Swaney (pro hac vice)
                                                               Jeffrey M. Heckendorn
                                                               SCHIFF HARDIN LLP
                                                               233 South Wacker Drive
                                                               Suite 7100
                                                               Chicago, IL 60606
                                                               Tel: (312) 258-5500
Case: 1:19-cv-05836 Document #: 19 Filed: 11/26/19 Page 3 of 4 PageID #:88




                                              Fax: (312) 258-5600
                                              jkrasovec@schiffhardin.com
                                              sswaney@schiffhardin.com
                                              mheckendorn@schiffhardin.com
     Case: 1:19-cv-05836 Document #: 19 Filed: 11/26/19 Page 4 of 4 PageID #:88




                               CERTIFICATE OF SERVICE

        I hereby certify that on November 26, 2019 I filed on the CM/ECF system the foregoing,
and thereby served such filing via the Court’s ECF Notification system to all attorneys of record
in this matter.


                                                           /s/ Jeffrey M. Heckendorn
